Vec*


3oo

                                                      7


                                   js/o

                               U
VIA




      Q(4 V                          (Sr
              t>fak


                                Wm        kred CcOs




               0,0,   fkppe
              Tn<k\ Court Mi.
                h cfJ —ttva. vtfcm cam,
     6


                                          ks



     of

T.                I



                                               Ui>ia
         \a3i




                                      I
               UNSWORN DECLARATION BY INMATE




ffb   Being presently incarcerated in the Bexar County Adult
      Detention Center, San Antonio, Texas declare under Penalty of
      Perjury that the foregoinginstrument is true and correct.

         Signed on this theT     day of.




                                       Defendant
0



O




    t_J
                13




          ■69
          O
          o
          CD

          oo